Citation Nr: 1241595	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  07-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a scar of the left cheek, for the rating period prior to January 3, 2012.

2.  Entitlement to an increased, staged rating in excess of 30 percent for a scar of the left cheek, for the rating period since January 3, 2012.

3.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for both migraine headaches and a scar of the left cheek, respectively evaluating both disabilities as noncompensable (zero percent disabling).  Subsequently, in a July 2007 rating decision, the Waco RO re-evaluated the Veteran's migraine disability, assigning a 10 percent rating, effective the date of the Veteran's discharge from service.  In a November 2007 rating decision, the Waco RO re-evaluated the Veteran's scar of the left cheek, assigning a 10 percent rating, effective the date of the Veteran's discharge from service.  Due to the Veteran's place of residence, subsequent development was performed by the RO in Houston, Texas.  

This case was previously before the Board in November 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   The Board finds that there has been substantial compliance with the directives of the November 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2012, the Appeals Management Center (AMC) increased the schedular evaluation for the Veteran's scar of the left cheek from 10 to 30 percent, effective January 3, 2012.  As the Veteran has not indicated that he is satisfied with ratings assigned, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the scar of the left cheek is 8 centimeters long by .3-1 centimeters wide; the scar is painful, with surface contour depressed on palpation and hyperpigmentation, but it is not otherwise disfiguring nor does it result in functional limitation.

2.  Throughout the rating period on appeal, the Veteran has had frequent headaches, but they have never been prostrating nor so prolonged as to be productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, have been met for the rating period prior to January 3, 2012, for scar of the left cheek.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 - 7805 (2008, 2012).

2.  The criteria for a disability rating higher than 30 percent for scar of the left cheek have not been met during any time period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 - 7805 (2008, 2012).

3.  The criteria are not met for a disability evaluation higher than 10 percent for migraine headaches.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2008, 2012), Diagnostic Code 8100 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letter dated in February 2007, May 2008, and July 2012 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, and subsequent to the grant of service connection, for his claim of entitlement to an increased rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Board notes that the Veteran was examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue being adjudicated below.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the current symptoms and severity of the Veteran's scar and headaches, including consideration of functional impairment.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

Scar 

The Veteran's scar of the left cheek is assigned a 10 percent disability evaluation prior to January 3, 2012 and a 30 percent disability evaluation thereafter, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  

During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the claim is evaluated using the old criteria only.

According to the former version of Diagnostic Code 7800, scars of the face and head are rated on the basis of disfigurement.  The criterion for a 10 percent rating is one characteristic of disfigurement.   The criteria for the next higher, 30 percent rating are two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features.   The eight characteristics of disfigurement are:  a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).    

The medical evidence of record indicates that the Veteran's scar is described as severe, with numbness to touch and sharp pain at his February 2007 and October 2007 VA examinations, as well as in a March 2007 VA treatment report.  The scar is 7-8 centimeters long by .3-1 centimeter wide, with surface contour depressed on palpation and hyperpigmentation.  The scar is not otherwise disfiguring and does not result in functional limitation of the skin; the Veteran can smile, chew, and move his face without limitation.  The August 2010 VA examination found that the scar was deep and disfiguring, with underlying tissue damage and irregular texture of the skin, without skin breakdown.   None of the examinations showed keloid formation or inflammation; there is also no limitation of function.  The January 2012 and July 2012 VA examination reports indicate that the Veteran's scar remained painful, but that it was not unstable; the scar had abnormal pigmentation, but did not cause distortion of the Veteran's facial features.  The examination reports indicate that this scar is neither raised nor indented, and does not adhere to underlying tissue or result in loss of skin.  

The Board finds that a 30 percent disability evaluation is warranted for the entire rating period on appeal for the Veteran's scar of the left cheek under Diagnostic Code 7800.  Despite the varying descriptions of the scar, he clearly has two characteristics of disfigurement - adherent to underlying tissue and a depressed surface contour.  The surface contour is clearly shown by the color photographs in the record.  As such, the evidence shows that the criteria sufficient to support a disability rating of 30 percent for the entire rating period on appeal are met. 

The Board notes that a disability evaluation in excess of 30 percent is not warranted for the Veteran's scar of the left cheek.  Under Diagnostic Code 7800, the next highest rating of 50 percent requires visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  The scar on the cheek here is nowhere near the nose, chin, eyes, etc., such that it causes any asymmetry.  Even if the Board assumes the scar has visible tissue loss, there are not 4-5 characteristics of disfigurement present.  Although the scar is hyperpigmented, it does not cover an area exceeding six square inches, nor does any underlying tissue loss exceed such an area. 

The Board notes that a disability evaluation in excess of 30 percent is not warranted for the Veteran's scar of the left cheek for the entire rating period on appeal under the former versions of Diagnostic Codes 7801 through 7805.  Diagnostic Codes 7802 through 7804 did not provide ratings of 30 percent or higher.  Diagnostic Code 7801 does not apply, as it only pertains to scars other than those present on the face.  Under Diagnostic Code 7805, prior to October 23, 2008, a scar may be rated on limitation of function of the part affected, but the medical evidence here shows no limitations.

Migraine Headaches

The Veteran's migraine headache disability is related to a traumatic brain injury (TBI).  During the pendency of the appeal, the RO evaluated this disability under Diagnostic Code 8045-8100, using the criteria for Diagnostic Code 8045, effective prior to October 23, 2008.  38 C.F.R. § 4.124a (2008).  Diagnostic Code 8045 provides ratings for TBIs and Diagnostic Code 8100 provides ratings for migraine headaches.  Effective October 23, 2008, VA amended the criteria for rating residuals of TBIs, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI were rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his disability has worsened since the last review or VA receives additional evidence.  

The Board notes that, throughout the pendency of this appeal, the RO used the criteria of Diagnostic Code 8045 that were effective prior to October 23, 2008, in evaluating the Veteran's migraine headache disability.  Yet, in March 2010, the Veteran filed a claim for increased ratings for several conditions, including TBI.  As the Veteran's migraine headaches are a residual of an in-service brain injury, the Board finds that the Veteran's statement is sufficient to request review of the migraine disability under the new criteria.  Therefore, in re-evaluating the Veteran's claim for an increased rating for a migraine headache disability, the Board must evaluate the disability under both the old and new criteria of Diagnostic Code 8045.  38 C.F.R. § 4.124a (2008, 2012).  There is no prejudice to him in doing so, since upon remand, the September 2012 supplemental statement of the case considered both sets of criteria.

The version of 38 C.F.R. § 4.124a, Diagnostic Code 8045 in effect prior to October 23, 2008 provides that subjective complaints such as headaches, dizziness, and insomnia, recognized as symptoms of a brain trauma, are to be rated as 10 percent disabling, and no higher, under Diagnostic Code 9304.  This Code also provides that the 10 percent rating is not to be combined with any other rating for a disability due to brain trauma, and that ratings in excess of 10 percent are not assigned absent a diagnosis of multi-infarct dementia associated with brain trauma.

Under Diagnostic Code 9304, which governs ratings of dementia due to head trauma, a 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9304.

Considering the evidence relating to the Veteran's service-connected migraine headaches, residuals of a TBI under the pre-October 23, 2008 criteria for rating brain trauma, the Board finds that the Veteran's disability picture is most consistent with a 10 percent disability evaluation, and a higher disability evaluation is not warranted.  In this regard, the Board observes that the objective clinical evidence of record does not show that the Veteran experiences multi-infarct dementia.  The Board also observes that absent such dementia, there is no higher disability evaluation available for brain disease due to trauma.  Nonetheless, the Board acknowledges that the Veteran experiences occasional difficulties with concentration and memory, but notes that the Veteran received a separate disability evaluation under 38 U.S.C.A. § 4.124a, Diagnostic Code 8100 for the rating period from April 28, 2008 to August 1, 2011 (where he was rated for TBI under Diagnostic Code 8045 and migraine headaches under Diagnostic Code 8100), which contemplated his complaints of headaches and the associated symptomatology.  See 38 C.F.R. § 4.14 (the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").  Therefore, the Veteran's symptomatology most closely fits within the criteria for a 10 percent disability evaluation under the prior version of Diagnostic Code 8045.  

Under the revised criteria for rating residuals of TBI, effective October 23, 2008, residuals of TBI are rated in accordance with the 3 main areas of dysfunction that result from TBI and the effects on functioning:  cognitive impairment, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment, like cognitive functions, are to be evaluated under the table "Evaluation of Cognitive Impairment and Residuals Not Otherwise Classified."  However, residuals with a distinct diagnosis, such as migraine headaches or Meniere's disease, are to be separately evaluated, even if that diagnosis is based on subjective symptoms.  Emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 where there is a diagnosis of a mental disorder; otherwise evaluate under the table "Evaluation of Cognitive Impairment and Residuals Not Otherwise Classified."  Physical dysfunction, including neurological impairment, should be evaluated under the appropriate diagnostic code for the system dysfunction.   See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012).

As the Veteran has a diagnosed mental disorder as a residual of his TBI, for which he is service-connected (anxiety disorder) and headaches, as a residual of his TBI, the Veteran is separately evaluated for his headaches in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Migraine headaches are currently rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  According to Diagnostic Code 8100, a 10 percent disability evaluation is assigned for prostrating attacks averaging one in 2 months over the last several months.  For the next higher 30 percent disability evaluation, there must be characteristic prostrating attacks occurring on average once a month over the last several months.  Accordingly, for a higher, 50 percent disability evaluation to be warranted, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Upon reviewing the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8100 in relation to the evidence regarding the Veteran's migraine headaches, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent disability evaluation.  Upon VA examination in October 2007, the Veteran reported that he experienced headaches approximately 3-4 times per week, lasting about 3 hours at a time; he did not describe these headaches as prostrating.  The Veteran reported that his headaches were accompanied by some nausea, sensitivity to noise and light, loss of appetite, loss of concentration, and difficulty with some physical exhaustion.  The VA examiner noted that the Veteran took medication for relief of his headaches; the Veteran takes medication 3 times per day.  At an August 2008 VA examination, the Veteran reported that he has headaches about 2-3 times per week, of about 2 hours duration, with symptoms of pain, phonosensitivity, photosensitivity, and aura; he denied that his headaches were prostrating, and stated that the headaches made his activities of daily living difficult, as the headaches interfered with concentration and are worse with movement.  Similarly, January 2012 and July 2012 VA examination reports indicate that the Veteran complained of hypersensitivity to sound and light, nausea, and interference with some activities of daily living; he also reported that his headaches are resolved by medication and rest, and did not characterize them as prostrating.  VA neurological evaluations showed intact cranial nerves, sharply defined optic disks, and normal motor strength.  

The Veteran clearly experiences headaches frequently.  However, he has never indicated that the headaches are prostrating to him in any way, or that they have interfered at all with his occupational functioning.  This conclusion is supported by the VA outpatient treatment records.  For example, although he sought treatment in June 2010 for increased headaches, the following 2+ years of treatment records show no complaints of headaches whatsoever, despite routine visits for medication maintenance and treatment for other medical problems.  In fact, in May 2011 it was noted that headaches were a "non issue" for him.  Therefore, although he has frequent headaches, they are not severe enough to be called prostrating or to interfere with his occupational functioning, as shown not only by the VA examinations, but by the outpatient treatment records.  Therefore, the preponderance of the evidence is against the claim, and it is denied. 

Additional Considerations

The Board also considered the Veteran's statements that his migraine headaches and scar of the left cheek are worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings should be assigned for the periods on appeal, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 


A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected migraine headaches and scar of the left cheek are worse than evaluated.  The Board has considered these assertions.  The VA examiners found that the Veteran's service-connected migraine headaches and scar of the left cheek were as previously characterized and were productive of no more than mild to moderate effects on his activities of daily living, providing highly probative evidence against these claims.  

Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected migraine headaches and scar of the left cheek are adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluations are in excess of the symptomatology demonstrated upon examination.  Of note, the Board notes that the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected migraine headaches and scar of the left cheek, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent disability rating for a scar of the left cheek is granted for the rating period prior to January 3, 2012, subject to the laws and regulations governing the payment of VA compensation.

The claim of entitlement to a disability evaluation in excess of 30 percent for the scar of the left cheek for any time period on appeal is denied.  

The claim of entitlement to a disability evaluation in excess of 10 percent for migraine headaches is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


